Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of March 11,
2019 (the “Date of Grant”) by and between UNITED RENTALS, INC., a Delaware
corporation, having an office at 100 First Stamford Place, Suite 700 Stamford,
CT 06902 (the “Company”), and Awardee.

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Stock Units. The Company, pursuant to the United Rentals,
Inc. Second Amended and Restated 2010 Long Term Incentive Plan (the “Plan”),
which is incorporated herein by reference, and subject to the terms and
conditions thereof and of this Agreement, hereby grants to Awardee (also
referred to as “you”) Restricted Stock Units (the “Units”). Your failure to
execute and/or electronically sign and return a copy of this Agreement within
30 days of receipt shall automatically effect a cancellation and forfeiture of
the Units, except as determined by the Company in its sole discretion.

2. Vesting; Forfeiture

 

  (i)

Vesting. Provided you have either (i) remained continuously employed by the
Company or an affiliate of the Company or (ii) continuously provided services to
the Company as a non-employee member of the Company’s Board of Directors (a
“Director”) through the relevant date of vesting, the Units shall vest as
indicated on the UBS Platform.

 

  (ii)

Forfeiture based on Termination/Resignation. Except as set forth in Section 7
and 8, if you cease to be employed by, or provide service as a Director to, the
Company or an affiliate of the Company for any reason whatsoever, including, but
not limited to, a termination by the Company or an affiliate of the Company, or
any Board of Directors thereof, with or without “Cause” (as hereinafter
defined), all unvested Units shall be canceled and forfeited as of the date of
such termination of employment or service as a Director.

3. Transfer. Except as may be effected by will or other testamentary disposition
or by the laws of descent and distribution, the Units are not transferable,
whether by sale, assignment, exchange, pledge, or hypothecation, or by operation
of law or otherwise before they vest and are settled, and any attempt to
transfer the Units in violation of this Section 3 will be null and void.



--------------------------------------------------------------------------------

4. Settlement upon Vesting.

 

  (i)

General. Except as provided in Section 8, vested Units shall be settled in
shares of the common stock, $.01 par value, of the Company (“Shares”), on a
one-for-one basis, as soon as practicable (but not more than 30 days) following
each date on which one or more Units vest, provided in each case that Awardee
has satisfied their tax withholding obligations with respect to such vesting as
described in this Agreement. Shares, in a number equal to the number of Units
that have so vested, will be issued by the Company in the name of Awardee by
electronic book-entry transfer or credit of such shares to an account of Awardee
maintained with such brokerage firm or other custodian as the Company
determines. Alternatively, in the Company’s sole discretion, such issuance may
be effected in such other manner (including through physical certificates) as
the Company may determine and/or by transfer or credit to such other account of
Awardee as the Company or Awardee may specify.

 

  (ii)

Section 409A. It is the Company’s intent that payments under this Agreement
shall comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the extent applicable, and this Agreement shall be
interpreted, administered and construed consistent with such intent. If, and
only to the extent that, (1) the Units constitute “deferred compensation” within
the meaning of Section 409A and (2) the Awardee is deemed to be a “specified
employee” (as such term is defined in Section 409A and as determined by the
Company), the payment of vested Units on account of the Awardee’s termination of
employment or service as a Director shall not be made until the first business
day of the seventh month after the Awardee’s “separation from service” (as such
term is defined and used in Section 409A) with the Company, or if earlier, the
date of the Awardee’s death. Each payment or delivery under this Agreement will
be treated as a separate payment or delivery for purposes of Section 409A.

5. Forfeiture. You acknowledge that an essential purpose of the grant of the
Units is to ensure the utmost fidelity by yourself to the interests of the
Company and its affiliates and to your diligent performance of all of your
understandings and commitments to the Company and its affiliates. Accordingly,
YOU SHALL NOT BE ENTITLED TO RETAIN THE UNITS OR RECEIVE SHARES IN SETTLEMENT
THEREOF, OR RETAIN THE PROCEEDS FROM THE SALE OF ANY UNIT(S) OR SHARES(S),
EITHER DURING OR AFTER TERMINATION OF YOUR EMPLOYMENT WITH AND/OR SERVICE AS A
DIRECTOR TO THE COMPANY OR AN AFFILIATE OF THE COMPANY IF YOU BREACH ANY OF THE
OBLIGATIONS IMPOSED IN SECTION 17 OF THIS AGREEMENT, OR IF THE COMPANY, IN ITS
SOLE DISCRETION, DETERMINES THAT YOU HAVE AT ANY TIME ENGAGED IN ANY OTHER
“INJURIOUS CONDUCT” (AS HEREINAFTER DEFINED).



--------------------------------------------------------------------------------

In the event of any such determination, the Company shall be entitled, at its
sole discretion and/or election, to the following relief, in addition to any
other relief to which the Company may be entitled under any other agreement or
applicable law:

 

  (i)

the Units shall terminate and be forfeited as of the date of such determination;
and/or

 

  (ii)

Awardee shall (a) transfer back to the Company, for consideration of $.01 per
Share, all Shares that are held, as of the date of such determination, by
Awardee and that were acquired upon settlement of the Units (Shares so acquired,
the “Acquired Shares”) and (b) to the extent such Acquired Shares have
previously been sold or otherwise disposed of by Awardee, repay to the Company
the aggregate Fair Market Value (as defined in the Plan) of such Acquired Shares
on the date of such sale or disposition, less the number of such Acquired Shares
times $.01; and/or

 

  (iii)

Awardee shall pay to the Company the value of all Units and/or Shares received
and/or sold by Awardee at any time under this Agreement, as calculated as of the
date(s) of such receipt and/or sale, as may be elected by the Company; and/or

 

  (iv)

Any and all relief available to the Company under any employment agreement or
other agreement with Awardee, including any relief that, by its terms, relates
to stock options, restricted stock, and/or restricted stock units.

For purposes of the preceding clause (ii)(b) of this Section 5, the amount of
the repayment described therein shall not be affected by whether Awardee
received such Fair Market Value with respect to such sale or other disposition,
and repayment may, without limitation, be effected, at the discretion of the
Company, by means of offset against any amount owed by the Company to Awardee.

“Injurious Conduct” for purposes of this Agreement shall mean (i) Awardee’s
fraud, misappropriation, misconduct or dishonesty in connection with his duties;
(ii) any act or omission which is, or is reasonably likely to be, materially
adverse or injurious (financially, reputationally or otherwise) to the Company
or any of its affiliates; (iii) Awardee’s breach of any material obligations
contained in this Agreement, or of Awardee’s employment agreement or offer
letter with the Company, including, but not limited to, any restrictive
covenants or obligations of confidentiality contained therein; (iv) conduct by
Awardee that is in material competition with the Company or any affiliate of the
Company; or (v) conduct by Awardee that breaches Awardee’s duty of loyalty or
any other fiduciary duty to the Company or any affiliate of the Company.

6. Securities Laws Restrictions. You represent that when the Units are settled,
you will be acquiring Shares for your own account and not on behalf of others.
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Shares so
received unless otherwise covered by a Form S-8 or unless your offer, sale or
other disposition thereof is otherwise registered under the Securities Act of
1933, as amended, (the “1933 Act”) and state securities laws or, in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. You agree that you will not offer, sell or otherwise
dispose of any such Shares in any manner which would: (i) require the Company to
file any registration statement with the Securities and Exchange Commission (or
similar filing under state laws) or to amend or supplement any such filing or
(ii)



--------------------------------------------------------------------------------

violate or cause the Company to violate the 1933 Act, the rules and regulations
promulgated thereunder or any other state or federal law. You further understand
that (i) any sale of the Shares you acquire upon settlement of the Units are
subject to the Company’s insider trading rules and policies, as they exist from
time to time, and (ii) the certificates for such Shares will bear such legends
as the Company deems necessary or desirable in connection with the 1933 Act or
other rules, regulations or laws.

If you are a director, officer or principal shareholder, Section 16(b) of the
Securities Exchange Act of 1934 (the “1934 Act”) further restricts your ability
to sell or otherwise dispose of Shares acquired upon settlement of the Units.

7. Change in Control; Failure to Nominate for Re-Election; Death or Disability.

 

  (i)

In the event of either (A) a Change in Control (as defined below) that results
in none of the common stock of the Company or any direct or indirect parent
entity being publicly traded or (B) a termination of Awardee’s employment or
service as a Director by the Company or an affiliate of the Company without
Cause within 12 months after any Change in Control, then all Units that have not
previously become vested or been forfeited shall become immediately vested and
nonforfeitable upon the occurrence of such event.

 

  (ii)

In the event the Board of Directors of the Company does not nominate Awardee for
re-election to such Board of Directors for the term beginning on the date of the
Company’s 2021 annual meeting of shareholders, then all remaining Units that
have not previously become vested or forfeited shall become immediately vested
and nonforfeitable on the date of Awardee’s termination of service as a
director.

 

  (iii)

In the event of Awardee’s death or permanent disability (as defined under the
Company’s long-term disability policies), then all Units that have not
previously become vested or been forfeited shall become immediately vested and
nonforfeitable on the date of such death or permanent disability.

 

  (iv)

For purposes of this Agreement, “Change in Control” means (A) any person or
business entity becomes a “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of securities of the Company representing
more than 50% of the total voting power represented by then outstanding voting
securities of the Company or (B) the consummation of a merger of the Company,
the sale or disposition by the Company of all or substantially all of its assets
within a 12-month period, or any other business combination of the Company with
any other corporation or business entity, but not including any merger or
business combination of the Company which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or business combination.



--------------------------------------------------------------------------------

  (v)

For purposes of this Agreement, “Cause” means (A) Awardee’s continued failure to
substantially perform his duties (other than as a result of total or partial
incapacity due to physical or mental illness), (B) Awardee’s commission of a
crime constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (C) Awardee’s fraud,
misappropriation, misconduct or dishonesty in connection with his duties,
(D) any act or omission which is, or is reasonably likely to be, materially
adverse or injurious (financially, reputationally or otherwise) to the Company
or any of its affiliates, (E) Awardee’s breach of any material obligations
contained in Awardee’s employment agreement or offer letter with the Company,
including, but not limited to, any restrictive covenants or obligations of
confidentiality contained therein, (F) Awardee’s breach of the Company’s Code of
Conduct or (G) Awardee’s material breach of any Company policies and procedures
applicable to Awardee.

 

  (vi)

For purposes of this Agreement, in the event Awardee has an employment or other
agreement with the Company or an affiliate of the Company that provides a
definition for the term “Cause,” then, during the time in which such agreement
is in effect, the definition provided within such agreement shall be used
instead of the definition provided above.

8. Intentionally Omitted.

9. Withholding Taxes. If any Shares are delivered to Awardee pursuant to this
Agreement while Awardee is an employee of the Company or an affiliate of the
Company, Awardee shall pay to the Company, or make provision satisfactory to the
Company for payment of, the minimum aggregate federal, state and local taxes
required to be withheld by applicable law or regulation in respect of the
vesting and settlement of any portion of the Units hereunder, or otherwise as a
result of your receipt of the Units, no later than the date of the event
creating the tax liability. The Company may, and, in the absence of other timely
payment or provision made by Awardee that is satisfactory to the Company, shall,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to Awardee, including, but not limited to, by
withholding Shares which otherwise would be delivered hereunder. In the event
that payment to the Company of such tax obligations is made by delivering or
withholding of Shares, such Shares shall be valued at their Fair Market Value
(as determined in accordance with the Plan) on the date of such delivery or
withholding.

10. No Rights as a Stockholder. Neither the Units nor this Agreement shall
entitle Awardee to any voting rights or other rights as a stockholder of the
Company unless and until Shares have been issued in settlement thereof. Without
limiting the generality of the foregoing, no dividends or dividend equivalents
shall accrue or be paid with respect to any Units.

11. Conformity with Plan. This Agreement, and the Units awarded hereby, are
intended to conform in all respects with, and are subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and any mandatory provisions of the Plan
shall be resolved in accordance with the terms of the Plan, and this Agreement
shall be deemed to be modified accordingly. By executing and returning this
Agreement, you acknowledge your receipt of the Plan and agree to be bound by all
the terms and conditions of the Plan as it shall be amended from time to time.



--------------------------------------------------------------------------------

12. Association with the Company, and Successors. Nothing herein confers any
right or obligation on you to continue in the employ of, or providing service as
a Director to, the Company or any affiliate of the Company or shall affect in
any way your right or the right of the Company or any affiliate of the Company,
as the case may be, to terminate your employment or service as a Director at any
time. The agreements contained in this Agreement shall be binding upon and inure
to the benefit of any successor to the Company by merger or otherwise. Subject
to the restrictions on transfer set forth herein, all of the provisions of the
Plan and this Agreement will be binding upon Awardee and Awardee’s heirs,
executors, administrators, legal representatives, successors and assigns.

13. Awardee Advised To Obtain Personal Counsel and Tax
Representation. IMPORTANT: The Company and its directors, officers, and
employees do not provide any guidance or advice to individuals who may be
granted Units under the Plan regarding the federal, state or local income tax
consequences or employment tax consequences of participating in the Plan.
Notwithstanding any withholding by the Company of taxes hereunder, while Awardee
is an employee of the Company or an affiliate of the Company, Awardee remains
responsible for determining Awardee’s own personal tax consequences with respect
to the Units, any vesting thereof, the receipt of Shares upon settlement, any
subsequent disposition of Shares and otherwise of participating in the Plan, and
also ultimately remains liable for any tax obligations in connection therewith
(including any amounts owed in excess of withheld amounts). Accordingly, Awardee
may wish to retain the services of a professional tax advisor in connection with
the Units and this Agreement.

14. Beneficiary Designation. Awardee may designate one or more beneficiaries,
from time to time, to whom any benefit under this Agreement is to be paid in
case of Awardee’s death. Each designation must be in writing, signed by Awardee
and delivered to the Company. Each new designation will revoke all prior
designations.

15. Adjustments for Changes in Capital Structure. In the event any change is
made to the Shares by reason of any dividend of shares or extraordinary cash
dividend, stock split or reverse stock split, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or other
change affecting the outstanding Shares as a class without the Company’s receipt
of consideration, the Company shall make such appropriate adjustments to the
Units as it determines are equitable and reasonably necessary or desirable to
preserve the intended benefits under this Agreement.

16. Disputes. Any question concerning the interpretation of or performance by
the Company or Awardee under this Agreement, including, but not limited to, the
Units, their vesting, settlement or forfeiture, or the issuance or delivery of
Shares upon settlement, or any other dispute or controversy that may arise in
connection herewith or therewith, shall be determined by the Company in its sole
and absolute discretion; provided, however, that, following a Change in Control,
any determinations by the Company or a successor entity with respect to the
existence or not of Injurious Conduct, Cause, or any other post-Change in
Control determination that would effect a forfeiture of all or a portion of the
Units, must be objectively reasonable. Notwithstanding the foregoing, the
Parties acknowledge that any litigation shall be resolved as described in
Section 18(e) below.



--------------------------------------------------------------------------------

17. Non-Compete Provisions. IMPORTANT: The following covenants are made by
Awardee in exchange for good and valuable consideration, including but not
limited to the opportunity to receive the Units as set forth more fully
above. Such covenants were material inducements to the Company in deciding to
invest in Awardee, to award said Units, and in entering into this
Agreement. Awardee understands that a violation of this Section may result in,
among other things, forfeiture of Units/Acquired Shares and/or repayment to the
Company of the value thereof. For purposes of this Section 17, references to the
“Company” shall include any and all affiliates of the Company with which Awardee
was employed or providing services to during the relevant time period(s); and
the termination date of Awardee’s employment or service as a Director shall be
the date Awardee is no longer employed by, or providing service as a Director
to, the Company or any of its affiliates.

 

  (a)

During the period of Awardee’s employment by, and service as a Director to, the
Company and for a period of 12 months immediately following the termination of
his employment or service as a Director for any reason whatsoever, whether or
not for Cause or by resignation, Awardee will not, directly or indirectly
(whether through affiliates, relatives or otherwise):

 

  (i)

in any Restricted Area (as hereinafter defined), be employed or retained by,
associated with, or perform services for any person or entity who or which then
competes with the Company in the Restricted Area to any extent, nor will Awardee
directly or indirectly own any interest in any such person or entity or render
to it any consulting, brokerage, contracting, financial, directorship, or other
services or any advice, assistance or other accommodation. Awardee shall be
deemed to be employed, retained, associated, or performing services in the
Restricted Area if Awardee has an office in the Restricted Area or if Awardee
performs any duties, renders any advice, or exercises any control with respect
to any competitive facility, business activities or customers in the Restricted
Area. A “Restricted Area” means any geographic area in which or in relation to
which Awardee shall have performed any duties or exercised any control, or
in/for which Awardee had management, financial, sales, corporate or other
responsibilities, for the Company during the one-year period preceding the
termination of his employment or service as a Director.

 

  (b)

During the period of Awardee’s employment by, and service as a Director to, the
Company and for a period of 12 months immediately following the termination of
his employment or service as a Director for any reason whatsoever, whether or
not for Cause or by resignation, Awardee will not anywhere directly or
indirectly (whether as an owner, partner, officer, director, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons):

 

  (i)

solicit or accept the business of, or call upon, any customer or potential
customer of the Company with whom Awardee dealt, on behalf of the



--------------------------------------------------------------------------------

  Company, at any time during the one year period immediately preceding the
termination of his employment with or service as a Director to the Company, for
the purpose of providing any product or service reasonably deemed competitive
with any product or service then offered by the Company;

 

  (ii)

solicit or accept the business of, or call upon, any person or entity, or
affiliate of any such person or entity, who or which is or was a customer,
supplier, manufacturer, finder, broker, or other person who had a business
relationship with the Company or who was a prospect for a business relationship
with the Company at any time during the period of Awardee’s employment and/or
service as a Director, for the purpose of providing or obtaining any product or
service reasonably deemed competitive with any product or service then offered
by the Company;

 

  (iii)

approve, solicit or retain, or discuss the employment or retention (whether as
an employee, consultant or otherwise) of any person who was an employee of the
Company at any time during the one-year period preceding the termination of
Awardee’s employment by, or service as a Director to, the Company. (Nothing in
this section restricts employees from engaging in protected activities with
other employees concerning their wages, hours, and working conditions as set
forth in Section 7 of the National Labor Relations Act);

 

  (iv)

solicit or encourage any person to leave the employ of the Company; or

 

  (v)

call upon or assist in the acquisition of any company which was, during the term
of this Agreement and/or Awardee’s employment by, or service as a Director to,
the Company, either called upon by an employee, officer or director of the
Company or by a broker or other third party, for possible acquisition by the
Company or for which an employee, officer or director of the Company or other
person made an acquisition analysis for the Company; or own any interest in, be
associated with, or be employed by or provide any services to any person or
entity which engages in any conduct which is prohibited to Awardee under
this Section 17(b).

 

  (c)

All time periods under Section 17 of this Agreement shall be computed by
excluding from such computation any time during which Awardee is in violation of
any provision of Section 17 of this Agreement and any time during which there is
pending in any court of competent jurisdiction any action (including any appeal
from any final judgment) brought by any person, whether or not a party to this
Agreement, in which action the Company seeks to enforce the agreements and
covenants in this Agreement or in which any person contests the validity of such
agreements and covenants or their enforceability or seeks to avoid their
performance or enforcement.

 

  (d)

Before taking any position with any person or entity during the 12 month period
following the termination of his employment or service as a Director for any
reason,



--------------------------------------------------------------------------------

  with or without Cause or by resignation, Awardee will give prior written
notice to the Company of the name of such person or entity. Irrespective of
whether such notice is given, the Company shall be entitled to advise each such
person or entity of the provisions of this Agreement, and to correspond and
otherwise deal with each such person or entity to ensure that the provisions of
this Agreement are enforced and duly discharged. Awardee understands and
expressly agrees that the obligation to provide written notice under this
Section 17(d) is a material term of this Agreement, and that the failure to
provide such notice shall be a material breach of this Agreement, and shall
constitute a presumption that any employment or association about which he
failed to give notice violates Section 17(a) of this Agreement.

 

  (e)

Awardee understands that the provisions of this Agreement have been carefully
designed to restrict his activities to the minimum extent which is consistent
with law and the Company’s requirements. Awardee has carefully considered these
restrictions, and Awardee confirms that they will not unduly restrict Awardee’s
ability to obtain a livelihood. Awardee has heretofore engaged in businesses
other than the business in which he will be engaged on behalf of the
Company. Before signing this Agreement, Awardee has had the opportunity to
discuss this Agreement and all of its terms with his attorney.

 

  (f)

Since monetary damages will be inadequate and the Company will be irreparably
damaged if the provisions of Section 17 of this Agreement are not specifically
enforced, the Company shall be entitled, among other remedies under this
Agreement, any other agreement, and/or applicable law (i) to an injunction
(without any bond or other security being required) restraining any violation of
Section 17 of this Agreement by Awardee and by any person or entity to whom
Awardee provides or proposes to provide any services in violation of this
Agreement, (ii) to require Awardee to hold in a constructive trust, account for
and pay over to the Company all compensation and other benefits which Awardee
shall derive in whole or in part as a result of any action or omission which is
a violation of any provision of this Agreement and (iii) to require Awardee to
hold in constructive trust, account for, and transfer/return and/or repay the
value of the Units/Acquired Shares as described in Section 5.

 

  (g)

The courts enforcing Section 17 of this Agreement shall be entitled to modify
the duration, scope or other provision of any restriction contained herein to
the extent such restriction would otherwise be unenforceable, and such
restriction as modified shall be enforced.

 

  (h)

NOTICE. 18 U.S.C. § 1833(b) provides: An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Accordingly, the Awardee
has the right to disclose in confidence trade secrets to Federal, State, and
local government officials, or to an attorney, for



--------------------------------------------------------------------------------

the sole purpose of reporting or investigating a suspected violation of law. The
Awardee also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).

(i) Trade Secrets; Confidentiality and Company Property. Subject to
Section 17(h) above, during and at all times after Awardee’s employment with, or
service as a Director to, the Company:

 

  (i)

Awardee will not disclose to any person or entity, without the Company’s prior
written consent, any Trade Secrets or other Confidential Information (as defined
below), whether prepared by Awardee or others;

 

  (ii)

Awardee will not, except in the furtherance of the business of the Company, use
any Trade Secrets or other Confidential Information in order to solicit, call
upon or do business with any person or entity;

 

  (iii)

Awardee will not directly or indirectly use any Trade Secrets or other
Confidential Information other than as directed by the Company in writing;

 

  (iv)

Awardee will not, except in the furtherance of the business of the Company,
copy, delete and/or remove any Trade Secrets or other Confidential Information,
whether in electronic, paper, or other form, from the premises of the Company,
or from Company servers, computers, or other devices, without the prior written
consent of the Company;

 

  (v)

All products, correspondence, reports, records, charts, advertising materials,
designs, plans, manuals, field guides, memoranda, lists and other property
compiled or produced by Awardee or delivered to Awardee by or on behalf of the
Company or by its customers (including, but not limited to, customers obtained
by the Awardee), whether or not Confidential Information, shall be and remain
the property of the Company and shall be subject at all times to its direction
and control;

 

  (vi)

Upon termination of employment or service as a Director for any reason
whatsoever, or upon request at any time, Awardee shall, immediately and in no
event more than three (3) business days thereafter: (a) turnover to the Company,
and not maintain any copy of, any customer names, contact information, or other
customer data stored in any Company or personal cellular/mobile phone,
smartphone, tablet, personal computers or other electronic device(s)
(collectively, “Devices”); (b) provide to the Company, in writing, all user
names, IDs, passwords, pin codes, and encryption or other access/authorization
keys/data utilized by Awardee with respect to any Company Devices, computers,
hardware or services; (c) comply with all exit interview and/or termination
processes utilized by the Company; (d) promptly deliver to the Company all
originals and copies (whether in note, memo or other document form or on the
Device(s), USB drive(s), hard drive(s), video, audio, computer tapes, discs,
electronic media, cloud-based



--------------------------------------------------------------------------------

  accounts, other formats now known or hereinafter devised, or otherwise) of all
Trade Secrets or other Confidential Information, and all property identified in
Section i(v) above, that is in Awardee’s possession, custody or control, whether
prepared by Awardee or others, including, but not limited to, the information
described above in this Section i(vi); (e) tender to the Company any Device(s),
USB drive(s), hard drive(s), video, audio, computer tapes, discs, electronic
media, cloud-based accounts, or other electronic devices or formats now known or
hereinafter devised, on which Awardee stored any Confidential Information or
Trade Secrets; and (f) arrange with the Company a safe, secure, and complete
removal/deletion of any and all remaining electronic copies of any such data or
information, including, but not limited to, the information described above in
this Section i(vi);

 

  (vii)

“Trade Secrets” shall mean all information not generally known about the
business of the Company, which is subject to reasonable efforts to maintain its
secrecy or confidentiality, and from which the Company derives economic value
from the fact that the information is not generally known to others who may
obtain economic value from its disclosure or use, regardless of whether such
information is specifically designated as a trade secret, and regardless of
whether such information may be protected as a trade secret under any applicable
law. Awardee acknowledges that the Company’s Trade Secrets reside in
Connecticut, and that Awardee will access, utilize, and/or obtain such Trade
Secrets.

 

  (viii)

“Confidential Information” includes, but is not limited to:

 

  a)

business, strategic and marketing plans and forecasts, and the past results of
such plans and forecasts;

 

  b)

business, pricing and management methods, as well as the accumulation,
compilation and organization of such information;

 

  c)

operations manuals and best practices memoranda;

 

  d)

finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions;

 

  e)

arrangements with, preferences, pricing history, transaction history, identity
of internal contacts or other proprietary business information relating to, the
Company’s customers, equipment suppliers, manufacturers, financiers, owners or
operators, representatives and other persons who have business relationships
with the Company or who are prospects for business relationships with the
Company;

 

  f)

technical information, work product and know-how;

 

  g)

cost, operating, and other management information systems, and other software
and programming developed, maintained and/or utilized by the Company;



--------------------------------------------------------------------------------

  h)

the name of any company or business, any part of which is or at any time was a
candidate for potential acquisition by the Company, together with all analyses
and other information which the Company has generated, compiled or otherwise
obtained with respect to such candidate, business or potential acquisition, or
with respect to the potential effect of such acquisition on the Company’s
business, assets, financial results or prospects; and

 

  i)

the Company’s Trade Secrets (note that some of the information listed above may
also be a Trade Secret).

Awardee understands that the Company’s Confidential Information includes not
only the individual categories of information identified in this Section, but
also the compilation and/or aggregation of the Company’s information, which is
and has been compiled/aggregated via significant effort and expense and which
has value to the Company and to the Company’s employees as used in furtherance
of the Company’s business.

18. Miscellaneous.

 

  (a)

References herein to determinations or other decisions or actions to be taken or
made by the Company shall be made by the Compensation Committee or such other
person or persons to whom the Compensation Committee may from time to time
delegate authority or otherwise designate, and any such determinations,
decisions or actions shall be final, conclusive and binding on Awardee and all
persons claiming under or through Awardee.

 

  (b)

This Agreement may not be changed or terminated except by a written agreement
expressly referencing this Agreement and signed by the Executive Vice
President—Chief Administrative and Legal Officer of the Company and Awardee.

 

  (c)

This Agreement, together with the Plan, constitutes the entire understanding of
the parties, and supersedes and cancels all prior agreements, with respect to
the subject matter hereof; provided that, this Agreement shall not supersede,
replace, or otherwise affect in any manner, the restrictive covenant provisions
or other post-termination obligations, including, without limitation, the
non-competition provisions, contained in any agreement between Awardee and the
Company or an affiliate of the Company (collectively, for purposes of this
Section, the “Employment Agreement”). Nothing contained herein shall adversely
affect or impair the Company or its affiliate’s right to enforce any of the
restrictive covenants or other post-termination obligations contained in the
Employment Agreement, or to obtain any relief provided for therein. Awardee
agrees that Awardee’s obligations under the Employment Agreement following the
termination of Awardee’s employment by, or service as a Director to, the Company
shall remain in effect and enforceable in accordance with the terms of the
Employment Agreement and Awardee hereby reaffirms those obligations. Awardee
agrees that his obligations under Section 17 above supplement and are in
addition to, and shall not supersede, modify or otherwise affect, his
obligations under the Employment Agreement. The Company and its affiliates
reserve the right to enforce any restrictive covenant imposed under any
Employment Agreement and/or this Agreement, individually or collectively, at its
option.



--------------------------------------------------------------------------------

  (d)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same Agreement. The counterparts of this Agreement may be executed and delivered
by facsimile or other digital or electronic means by any of the parties to any
other party and the receiving party may rely on the receipt of such document so
executed and delivered by facsimile or other digital or electronic means as if
the original had been received.

 

  (e)

This Agreement will be governed by and construed in accordance with the laws of
the State of Connecticut, without regard to principles of conflicts of laws. The
interpretation and enforcement of the provisions of this Agreement shall be
resolved and determined exclusively by the state court sitting in Fairfield
County, Connecticut or the federal courts in the District of Connecticut and
Awardee hereby consents that such courts be granted exclusive jurisdiction for
such purpose. As additional consideration for the benefits Awardee is receiving
under this Agreement, Awardee promises not to move to dismiss or transfer any
litigation brought by the Company in Connecticut to enforce this Agreement based
on personal jurisdiction, venue, or “convenience.” If any section, provision or
clause of this Agreement, or any portion thereof, is held void or unenforceable,
the remainder of such section, provision or clause, and all other sections,
provisions or clauses of this Agreement, shall remain in full force and effect
as if the section, provision or clause determined to be void or unenforceable
had not been contained herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

UNITED RENTALS, INC By   /s/ Craig Pintoff   Name: Craig Pintoff   Title:
Executive Vice President—Chief           Administrative and Legal Officer
AWARDEE By   /s/ Michael J. Kneeland   Name: Michael J. Kneeland